Title: Abigail Adams to John Adams, 25 April 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy April 25th 1794
          
          I last Evening received your of the 15th and our son the Remittance, which he went directly to pay but mr smith Says the Sum is this currency, whereas mr Brisler expressly wrote me that it was Philadelphia currency and after nameing the sum in pounds, was so particular as to calculate the sum in Dollers. Captain Eames has saild for Philadelphia so that mr smith must wait unless he will credit mr Brislers Letter which I have now inclosed to mr Adams— I expected captain Eames would have come up from the vessel before he went to Boston, but the rain prevented him. I have no doubt however that mr Brisler who is generally accurate in Buisness did not leave this matter at an uncertainty. if captain Eames is in Philadelphia when this arrives, he had better Sign with Brisler the agreement. I shall do the best I can to make the sum I have last till June. I have delayd any further purchase of cows till May. they will do but poorly without English Hay after they have calvd, and what stock we have will empty our Barns of all but fresh Hay. one of the oxen you purchased last Summer has been Sick with the Yellows & horn distemper and unfit for Buisness this fortnight, so that the odd ox which Faxon left has been of use. Your Brother has a pr which after planting he talks of selling for 25 pounds, but will not take less I gave for those which I purchased sixteen pound ten but they were not in so good order, and older than his. I thought you would turn the yoke of to fat which you bought last year as they had been so over workd, that as the spring advances they fail. we have an ox calld the Twin ox which has a wen and tis supposed that it would be better to turn him off after the spring work is over, but tis probable cattle may be purchased lower after the Month of May. we have the appearence of a dry time, a little rain to day, cold foggy weather our Barlly and Grass Seed are sown. our Men are employd in plowing for planting, at both places—but we have many wheals to set in motion, and much more to look after than we had before. I have not

been absent from home a single day Since you left me— at length the canker Worms have ceased and the catterpillar begins. I have had all the trees upon this place cleard oncce & I mean it shall be done once a week whilst they appear, but I can promise only for this place the work is so behind hand at the other place that we are driven with it. Shaw I knew to be a steady honest carefull Man his wife I knew to be active neat and clever. the other I took upon shaws recommendation. he is not bigger than Samll Curtis, but twice the spirit and activity of shaw, and it might have been more for our interest to have placed him here prhaps. he has a very likely woman for his wife to appearence, when he has workd here he has never faild being here by sun rise— I have got an other steady Soul who belongs to sandwick. I took him upon captain Beals recommendation for whom he workd two seasons & came up to let himself again to him, but the captain having let out Squantum to a French Gentleman for six hundred dollors pr Year, he did not want him. the captain says he is faithfull diligent & sober. I have no reason to think otherways of him
          Would to Heaven you could retire from the Madness of Men to the Rural occupations of your own Farms—and shut out the din of war and all its fatal concequences— the voice of the landed interest is not for war and I dare say it will be found a sound maxim that the possessors of the soil are the best Judges of what is for the advantage of the country. if an Enemy invades our country, every Man will rise for its defence, but when only the mercantile property is struck at, tho it ultimately affects the landholder Yet the Body of the people had rather suffer than wage war and ways and means will be found more difficult than in any former war, or I see but little way. France will aveng our cause, & we might resent when we are able, or punish them if we can without suffering greater injuries than we can retaliate. Words are easy, but ways & means difficult to obtain. I am my dear sir / With every sentiment of affectionate / tenderness Your
          
            A Adams
          
          
            I saw mrs Brisler yesterday She and Family are well
          
        